DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 includes the limitation “wherein the top of the frame is approximately 2.25 inches or less” but the claim is missing essential subject matter. It is unclear what dimension is 2.25 inches or less since “the top of the frame” has multiple dimensions. In other words, applicant should add “height”, “width”, “length” etc. to the claim.
Claim 27 recites the limitation "the load bearing axis".  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 includes the limitation “wherein the upper extent of the load bearing member and the top of the frame are substantially the same where the load bearing member approaches the frame”. Claim 28 is missing essential subject matter since it is unclear in what way the upper extent and the top of the frame are substantially the same. Examiner suggests adding location of the top of the frame or something of the like to explain that the locations of the upper extent of the load bearing member and the top of the frame are the same. Otherwise, the two elements can be similar in other ways.
In view of the rejections above under 35 USC §112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-22, 24-25, 27-30, 33, 35, and 37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pfeuffer et al. (US Patent Application Publication No. 2005/0144722 – hereinafter referred to as Pfeuffer).
Regarding Claim 21: Pfeuffer discloses a rolling support assembly (assembly shown in at least Fig. 2 of Pfeuffer), comprising: a load bearing member (support frame 18 of Pfeuffer) defining an upper extent and a lower extent (upper and lower surfaces of support frame 18 of Pfeuffer), wherein the load bearing member is arranged and configured to support a load above a support surface (operating table and patient capable of being positioned on the operating table of Pfeuffer); and a caster assembly (rolling arrangements 26 of Pfeuffer) supporting the load bearing member (see at least Fig. 2 and paragraph [0024] of Pfeuffer), the caster assembly including: a frame defining a top and a bottom (frame 30 and 28 of Pfeuffer), the frame mounted to the load bearing member (see Fig. 2 of Pfeuffer), a hub (ball bearing 62 and plate 34 of Pfeuffer) pivotally mounted to the frame and rotatable around a first support axis perpendicular to the load bearing member (see at least paragraph [0028] of Pfeuffer which discusses the ball bearing 62 allows the roller plate 34 to rotate freely about the vertical axis) and a wheel (rollers 38 of Pfeuffer) rotatably mounted to an axle passing through an opening defined by the hub (see Fig. 3 of Pfeuffer); wherein a top of the hub is below the top of the frame and below the upper extent of the load bearing member (see at least Figs. 2 and 2 of Pfeuffer); and wherein a bottom of the hub is above the bottom of the frame and above the lower extent of the load bearing member (see at least Figs. 2-3 and the abstract of Pfeuffer which discloses “a retracted position in which the support frame (18) and/or the roller casings (28) rest on the floor; additionally see Note# 1).  
Note #1: Although it is unclear from the figures the relative distance between the bottom of casing 28 and the lower extent of the support frame 18, it is clear that if in the retracted position both the support frame and roller casings rest on the floor, that the lower extent of the casings and the support frame would be the same. Based on this teaching one is able to ascertain that the bottom of the hub would be above the bottom of the frame and the lower extent of the load bearing member as claimed.
Regarding Claim 22: Pfeuffer discloses rolling support assembly of claim 21, wherein the frame is mounted at an end of the load bearing member (see at least Fig. 2 of Pfeuffer).  
Regarding Claim 24: Pfeuffer discloses the rolling support assembly of claim 22, wherein the load bearing member extends laterally from the caster assembly (see at least Fig. 2 of Pfeuffer).  
Regarding Claim 25: Pfeuffer discloses the rolling support assembly of claim 22, wherein the load bearing member abuts a side wall of the frame (see Fig. 2 of Pfeuffer).  
Regarding Claim 27: Pfeuffer discloses the rolling support assembly of claim 21, wherein the load bearing axis is oriented substantially parallel to the supporting surface (see at least Fig. 2 of Pfeuffer and the inherent axis that would run parallel to the floor supporting the frame 18 of Pfeuffer).  
Regarding Claim 28: Pfeuffer discloses the rolling support assembly of claim 21, wherein the upper extent of the load bearing member and the top of the frame are substantially the same where the load bearing member approaches the frame (see flat surfaces forming the top of the frame and the upper extent of the load bearing member).  
Regarding Claim 29: Pfeuffer discloses rolling support assembly of claim 21, wherein the wheel extends below the bottom of the frame but does not extend above the top of the frame (see Figs. 2 and 3 of Pfeuffer). 
Regarding Claim 30: Pfeuffer discloses the rolling support assembly of claim 21, wherein the upper extent defines a load bearing member height above the support surface, and a load bearing axis centered between the upper and lower extents (see the upper surface of portion 22 of Pfeuffer and lower surface of Pfeuffer 22 in at least Fig. 2 of Pfeuffer).  
Regarding Claim 33: Pfeuffer discloses the rolling support assembly of claim 21, comprising a second wheel pivotally mounted at an attachment region adjacent a first end of the load bearing member, the caster assembly being mounted adjacent a second end of the load bearing member;  #17157303 of 5Attorney Docket No. 6117-16wherein the attachment region defines a second support axis parallel to the first support axis of the hub (see one of the assemblies 26 at an opposite end from a first assembly 26 of Pfeuffer).  
Regarding Claim 35: Pfeuffer discloses the rolling support assembly of claim 33, wherein the load is coupled to the load bearing member at a mount positioned between the first and second support axes (see support column 10 of Pfeuffer).  
Regarding Claim 37: Pfeuffer discloses the rolling support assembly of claim 21, wherein the load extends upward away from the load bearing member and is coupled to the load bearing member at a mount located on the load bearing member (see support column 10 of Pfeuffer).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 26, 31, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeuffer.
Regarding Claim 23: Pfeuffer discloses rolling support assembly of claim 22. Pfeuffer does not disclose wherein the upper extent of the load bearing member as it laterally approaches the frame is at or below the top of the frame.  However, Pfeuffer does not disclose a criticality for any of the dimensions of the frame portions of their invention. Therefore, it would have been an obvious matter of design choice to change the thickness of the frame member 22 of Pfeuffer such that the upper extent is at or below the top of the frame member or alternatively increase the thickness of the frame member such that the upper extent is at or below the top of the frame member, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04.
Regarding Claim 26: Pfeuffer discloses the rolling support assembly of claim 21, but does not disclose wherein the top of the frame is approximately 2.25 inches or less. However, it would have been obvious to make a dimension (see rejection of claim 26 under 35 U.S.C. 112 (second paragraph)) of the top of the frame approximately 2.25 inches or less since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04.
Regarding Claim 31: Pfeuffer discloses the rolling support assembly of claim 30, but does not explicitly disclose wherein the load bearing axis is below an upper extent of the wheel since there is no side profile drawing of the combined invention of Pfeuffer.  
However, based on the information given in paragraphs [0023]-[0026] regarding the construction of the roller arrangement of Pfeuffer, as well as the information provided by Figures 1-3 of Pfeuffer, the Examiner believes that at least in a retracted state, the load bearing axis would at least be close to being below the upper extent of the wheel or a change in thickness of the wheel or load bearing member would change the relationship of the wheel and load bearing axis. Since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04.
Regarding Claim 32: Pfeuffer discloses the rolling support assembly of claim 30, but does not disclose wherein the load bearing axis is between the top and bottom of the hub since there is no side profile drawing of the combined invention of Pfeuffer. However, based on the information given in paragraphs [0023]-[0026] regarding the construction of the roller arrangement of Pfeuffer, as well as the information provided by Figures 1-3 of Pfeuffer, the Examiner believes that at least in a retracted state, the load bearing axis at some point would be between the top and bottom of the hub. Alternatively, a change in thickness of the hub or load bearing member would result in the claimed relationship and would be obvious to one having sill in the art since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04.

Claims 36 and 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeuffer in view of Pfeuffer et al. (US Patent No. 5,528,782 –hereinafter referred to as Reference 2) or alternatively in view of Heller (EP 0086881).
Regarding Claims 36 and 38: Pfeuffer discloses the rolling support assembly of claim 35 and 37 but does not disclose wherein the mount is closer to the second support axis than the first support axis along the load bearing member. The column of Pfeuffer is centrally located on the base member of Pfeuffer but the patient is actually mounted on a table top that is not shown in Pfeuffer. 
Reference 2 shows a table top mounted to a centrally located support column but the table top is not centrally positioned. In other words, a patient can be considered to be positioned on the table top at a location which is closer to the second support axis than the first support axis along the load bearing member (see at least Fig. 1 of Reference 2). It would have been obvious at the time that the invention was made to include a non-centrally located table top as taught by Reference 2 with Pfeuffer’s support column since it is old and well known in the art to position the table top non-centrally located as taught by Reference 2.
Alternatively, Heller teaches a base member with a portion of the base on a first side of a support column and a second portion on a second side of the support column where the first side extends further away from the column than the second side. One having ordinary skill in the art would have found it obvious to change the size of one of the sides of the base member for the purpose of enabling balance for an offset patient support platform (see at least Figs. 1-2 of Heller). A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04.

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pfeuffer discloses the rolling support assembly of claim 33 but does not disclose wherein the attachment region is above the upper extent of the load bearing member.  Changing the attachment region would not have been obvious to one having ordinary skill in the art since doing so would most likely make the support platform unlevel. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673